Exhibit 10.1

CRYOLIFE, INC.

2007 EXECUTIVE INCENTIVE PLAN

This CryoLife, Inc. 2007 Executive incentive Plan (the “Plan”) was recommended
by the Compensation Committee of CryoLife, Inc. (the “Company”) on February 13,
2007, and adopted by the Board of Directors of the Company (the “Board of
Directors”) on February 14, 2007. This Plan shall be effective on February 14,
2007.

 

1. Statement of Principle

The purpose of the Plan is to reward certain key management personnel for
outstanding performance in the management of the Company. The total number of
shares of Company Common Stock, $.01 par value (“Common Stock”), which may be
awarded pursuant to the Plan shall not exceed 200,000 shares, subject to
adjustment pursuant to Section 8 below. All shares of common stock issued
hereunder shall be issued pursuant to the 2004 Employee Stock Incentive Plan.

 

2. Plan Compensation Committee

The Compensation Committee (the “Committee”) of the Board of Directors is
charged with structuring, proposing the implementation of, and implementing the
terms and conditions of, the Plan. The Committee shall have the authority to
adopt, alter and repeal such rules, guidelines and practices governing the Plan
as it shall, from time to time, deem advisable; to interpret the terms and
provisions of the Plan and any award issued under the Plan (and any agreements
relating thereto) including without limitation the manner of determining
financial and accounting concepts discussed in the Plan; and to otherwise
supervise the administration of the Plan. All decisions made by the Committee
pursuant to the provisions of the Plan shall be made in the Committee’s sole
discretion and shall be final and binding on all persons, including the Company
and Participants (hereinafter defined).

 

3. Participants

The participants in the Plan for a fiscal year shall be designated by the
Committee from the persons who are employed by the Company (“Participants”). The
Committee shall designate Participants in the Plan as soon as practicable during
the fiscal year in which a person first becomes eligible to be a Participant.
Subject to Section 10 below with respect to a Change of Control, once designated
as a Participant, the Committee can remove an employee as a Participant with or
without cause at any time and the Participant shall not be entitled to any bonus
under the Plan for the year in which he or she is removed regardless of when
during such year he or she is removed.

 

4. Method of Operation

The bonus which a Participant can earn will be based on one or more of the
following:

 

(i) the revenues of the Company as a whole, adjusted in such fashion as the
Committee deems appropriate,

 

(ii) the net earnings of the Company as a whole, adjusted in such fashion as the
Committee deems appropriate,

 

(iii) the personal performance of the Participant, and

 

(iv) any such other performance criteria as the Committee may designate

Except as provided in Section 10, or as otherwise provided by the Committee, all
calculations shall be performed with respect to completed fiscal years, and if
earned, the bonus shall be paid in accordance with Section 6 hereof.
Notwithstanding the foregoing, the Committee may alter the bonus formula with
respect to any Participant by changing the performance targets at any time prior
to December 31 of the year to which the bonus relates, as determined in the sole
discretion of the Committee.



--------------------------------------------------------------------------------

5. No Employment Arrangements Implied

Nothing herein shall imply any right of employment for a Participant, and except
as set forth in Section 10 with respect to a Change of Control or as otherwise
determined by the Committee, in its discretion, if a Participant is terminated,
voluntarily or involuntarily, with or without cause, prior to the end of a given
fiscal year, such Participant shall not be entitled to any bonus for such fiscal
year regardless of whether or not such bonus had been or would have been earned
in whole or in part, but any unpaid bonus earned with respect to a prior fiscal
year shall not be affected.

 

6. Payment

Within seventy-five (75) days following the end of each fiscal year, the Company
shall determine the amount of any bonus earned by each Participant pursuant to
the provisions of Section 4 above. Unless otherwise determined by the Committee,
such bonus shall be payable 70% in cash and 30% in unrestricted shares of Common
Stock, valued at the closing price of the Common Stock on the New York Stock
Exchange on the date the bonus is paid. The Company shall pay any bonus earned
under the Plan no later than seventy-five (75) days after the end of the fiscal
year to which it relates.

 

7. Additional Bonus

To the extent provided by the Committee, each Participant shall also have the
opportunity to receive an additional bonus above and beyond the bonus described
in Section 4 should the company achieve additional adjusted net income goals for
a fiscal year, subject to the discretion of the Committee to formulate a
different bonus structure as to any Participant. Except as otherwise provided by
the Company, this additional bonus is calculated with respect to an entire
fiscal year and, if earned, shall be paid in accordance with Section 6 hereof.
Notwithstanding the foregoing, the Committee may alter the bonus formula with
respect to any Participant by changing the performance targets at any time prior
to December 31 of the year to which the bonus relates, as determined in the sole
discretion of the Committee.

 

8. Recapitalization of Company

In the event a stock split, stock dividend or combination of shares is declared,
the maximum number of shares issuable hereunder shall be proportionately
adjusted to reflect such split, dividend or combination.

 

9. Investment Representation, Restrictions on the Stock and Forfeiture

(A) The shares to be issued to a Participant may be unregistered, at the option
of the Company, and in such event the Participant shall execute an investment
letter in form satisfactory to the Company, which letter shall contain an
agreement that the Participant will not sell, transfer, give or otherwise convey
any of such shares for a period of two years from the date on which such shares
were issued to the Participant, except in the event of the Participant’s death
or termination of employment due to disability or retirement under normal
Company benefit plans, but then only in accordance with the requirements of the
Securities Act of 1933, as amended, and the rules and regulations thereunder,
and the shares shall bear a legend reflecting the investment representation and
the unregistered status of the shares.

(B) Shares to be issued pursuant to the Plan will be issued in certificated form
and may be issued in the name of a nominee for the benefit of a Participant;
provided, however, that any Participant may request that any shares issued in
the name of a nominee be reissued in the name of the Participant.

 

10. Change of Control

“Change of Control” means the occurrence of one or more of the following events:

(A) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then-outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the



--------------------------------------------------------------------------------

combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section 10(A), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliated company or (4) any
acquisition by any corporation pursuant to a transaction that complies with
Sections 10(C)(i), 10(C)(ii) and 10(C)(iii);

(B) The occurrence of the following: Individuals who, as of February 14, 2007,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to February 14, 2007 whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(C) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of Common Stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business
Combination; or

(D) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding anything to the contrary contained herein, and in lieu of any
other payments due hereunder other than pursuant to this Section 10, within
seventy-five (75) days following the date on which a Change of Control shall
have occurred, each person who was a Participant at the time of the Change of
Control shall be paid a cash bonus hereunder, equal to the following (subject to
reduction in the case of certain severance payments, as set forth below): the
product of (i) a fraction equal to the number of days in the fiscal year in
which the Change of Control occurs up to and including the date of the Change of
Control divided by 365, and (ii) the bonus that would have been paid under this
Plan, calculated using performance measures equal to the product of (a) the
Company’s performance through and including the end of the most recently
completed fiscal quarter occurring prior to and in the same fiscal year as the
Change of Control (the “Measurement Date”), and (b) a fraction, the numerator of
which is 365 and the denominator of which is the number of days in such fiscal
year up to and including the Measurement Date;

In addition to any bonus paid or payable pursuant to the foregoing paragraph,
any Participant who remains in the employ of the Company on the last day of the
fiscal year in which a Change of Control occurs shall be entitled to receive, in
cash, to be paid within seventy-five (75) days after the end of the fiscal year,
an amount equal to the difference between (a) the bonus that would have been
paid to him or her for such fiscal year under the Plan as in effect on the date
of the Change of Control, using the Company’s actual performance, and (b) the
amount paid



--------------------------------------------------------------------------------

pursuant to the foregoing paragraph, but only to the extent that the bonus that
would have been paid hereunder is greater than the amount paid pursuant to the
foregoing paragraph. Any bonus paid under this Section 10 shall not be utilized
for purposes of calculating the severance or change of control payment of any
Participant pursuant to any employment or other agreement between the Company
and such Participant, and for purposes of any such agreement, payment of any
bonus under this Section 10 shall not be deemed to be a payment of a bonus to
Participant for purposes of that agreement, unless such agreement shall
specifically provide to the contrary.

 

11. Amendments and Termination

The Plan may be amended at any time by the Board of Directors and any such
amendment shall be effective as of commencement of the fiscal year during which
the Plan is amended, regardless of the date of the amendment, unless otherwise
stated by the Board of Directors. The Plan may be terminated at any time by the
Board of Directors and termination will be effective as of the commencement of
the fiscal year in which such action to terminate the Plan is taken. The Plan
will terminate, and no further awards may be made hereunder, on December 31,
2011. Any awards granted prior to December 31, 2011 that have not yet been paid
as of that date will continue to remain outstanding and will be payable in
accordance with and to the extent provided in the Plan and the applicable grant
agreements or programs. Notwithstanding the foregoing, no amendment or
termination following a Change of Control may in any way decrease or eliminate a
payment due pursuant to Section 10.

 

12. Overall Limitation upon Payments under Plan

Notwithstanding any other provision in the Plan to the contrary, in no event
shall any Participant be entitled to a bonus amount hereunder for any fiscal
year in excess of $1.5 million.

 

13. Repayment of Bonus Following Restatement

At the discretion of the Committee, awards under the Plan are subject to
repayment in the event of a significant restatement of financial results
pursuant to the following policy. In the event of such a restatement,
the Committee will review all bonuses paid within twelve months prior to the
restatement and that were made to Participants on the basis of the Company’s
having met or exceeded specific performance targets for performance
periods affected by the restatement. If such bonuses would have been lower had
they been calculated based on such restated results, then, at the discretion of
the Committee, each Participant shall, to the extent permitted by governing
law, repay to the Company the amount by which the bonus actually received by
such Participant exceeds the amount of the bonus as recalculated using the
restated financial results.

 

14. Reduction of Bonus Amounts.

Notwithstanding anything to the contrary contained herein, the Committee may, in
its discretion, reduce the amount of any award or bonus payable hereunder or
determine not to pay any award or bonus hereunder at any time prior to the
actual payment of such bonus or award.